Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” or “comprised” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “the thickness is comprised…” recited in line 1, is indefinite because it is unclear. It is unclear what “the thickness” is referred to a first electrically insulating sheet, a second electrically insulating sheet or inductor(s) ?  Clarification or correction is needed.
In claim 3, the term “said distance between the consecutive turns…” has no antecedent basis in the claim and the preceding claim. Clarification or correction is needed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/762,537 (US 2020/0267805). Although the claims at issue are not identical, they are not patentably distinct from each other because 

16/762,537 (claims 1 and 8)
Claim 1. An induction heater for a cook top comprising: a first electrically insulating sheet (1); a second electrically insulating sheet (2); one or more inductors (-5) arranged on a same plane between the first electrically insulating sheet (1) and the second electrically insulating sheet (2), each inductor of said one or more inductors (5) comprising a single electrically conductive track defining a flat spiral coil; at least one magnetic flux concentrator (4) arranged on a plane under the second electrically insulating sheet (2); a metallic heat sink plate (-3) arranged under the at least one magnetic flux concentrator (1), adapted to dissipate the heat produced by the one or more inductors (5); wherein each turn (15) of a plurality of turns of each inductor (5) is shaped so as to have four rectilinear stretches (21, 22, 23, 2') parallel in pairs, and four curved stretches (25, 26, 27, 28), wherein two mutually successive rectilinear stretches (21, 22, 23, 21) are joined by a respective curved stretch (25, 26, 27, 28); wherein the radius of curvature of the curved stretches (25, 26, 27, 28) gradually increases from the innermost turn to the outermost turn. 
Claim 8.  The induction heater according to claim 1, wherein the thickness (t) of each inductor (-5 is comprised between 100 and 500 pm, or between 200 and 400 pm, or between 250 and 390 pm; and preferably wherein the ratio of the distance (g) between the consecutive turns (15) of each inductor (-) and the thickness (t) of each inductor (-5 is either smaller than or equal to 1.5.
The Present application (claims 1 and 2)
Claim 1. An induction heater for a cook top comprising: - a first electrically insulating sheet (1); - a second electrically insulating sheet (2); - one or more inductors (-) arranged on a same plane between the first electrically insulating sheet (1) and the second electrically insulating sheet (2), each inductor (-5 comprising a single electrically conductive track defining a flat spiral coil provided with a plurality of turns (15); wherein the thickness (t) of each inductor (-) of said one or more inductors is comprised between 100 and 500 pm; and wherein the ratio of the distance (g) between the consecutive turns (15) of said plurality of turns of each inductor (-) and the thickness (t) of each inductor is either smaller than or equal to 1.5.

Claim 2. The induction heater according to claim 1, wherein the thickness (t) is comprised between 200 and 400 pm or between 250 and 400 pm, or between 250 and 390 pm, or between 250 and 350 pm, or between 280 and 350 pm.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matulla et al (US 10,194,492) discloses induction coil assembly for an induction cooking hob.  Gaspard (US 5,658,482) discloses induction cooker with reduced parasitic radiation.  Liu et al (US 2010/0237064) discloses electromagnetic  module of electronic apparatus and manufacturing process thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 21, 2022